DETAILED ACTION

                                           Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.                            
2.1.	Applicant’s Amendment to Claims and Arguments filed on November 7, 2022 are acknowledged.
2.2.	Claims 1- 22, 26-27 and 34 have been canceled. Claims 29-33, 35-37,39, 41-43 and 45-47 have been withdrawn. Claim 48 is newly added. Claims 23-25, 28, 38, 40, 44 and 48 are active and read on elected Specie of Optical article as Transparent Sheet or Film.
2.3.	No amendments to Claims 23-25, 28, 38, 40 and 44 have been made. 
2.4.	Support for the newly added Claim 48 has been found in Applicant's Specification as indicated by the Applicant. Therefore, no New Matter has been added with instant Amendment.  
                 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
3.	Claims 23-25, 28, 38, 40, 44  and 48  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
	It is unclear what is the basis for content of all diols and all acids in the claimed polyester. According language of Claim 23 all molar amounts based on " all the monomer units of the polyester" – therefore sum of all molar amount expressed in mol% should be equal 100 mol% or amount specified by Applicant Specification. However, Applicant's Specification is silent with respect to sum of all units in the polyester. Therefore, it is unclear how and why sum of glycols units (A) +(B) can be equal 54 mol% of diol(A) + 5 mol% of diol(B) = 59 mol% and amount of diacid is 45 mol% - this will require that all molar amounts will be more than 100 mole%. Or if sum of diol is 16 mol% + 30 mol% = 46 mol% and diacid is 45 mol% , then total amount is 91 mol% - this is indication that other monomeric units is omitted from scope of Claim 23.
Therefore, scope of Claim 23 is unclear and for this reason is indefinite.
4.	Claims 23-25, 28, 38, 40, 44  and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional monofunctional or polyfunctional monomers (with number of functional groups - hydroxyl or carboxyl groups - more than 2(two) which are   necessary to make a balanced polyester, wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight. In this respect note that it is unclear how sum of diols (A) and (B) , which is equal for example 54 mol% of diol(A) + 5 mol% of diol(B) = 59 mol% can be present in polyester wherein amount of  diacid monomers is equal to 45 to 55 mol%  - see Claim 23, or  how sum of diols (A) and (B) , which is equal for example 16 mol% (A) + 30 mol% (B) = 46 mol% can be present in polyester wherein amount of  diacid monomers is equal to 54 mol% -  this indicated that about 10 mol% of monomers are missing.
	Therefore, it is clear that essential elements as additional monomers of the claimed polyester is/are missing from scope of Claims 23-25, 28, 38, 40, 44 and 48. 
	Appropriate correction is/are required.          

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 23-25, 28, 38, 40, 44 and 48 are rejected under 35 U.S.C. 103 as obvious over Charbonneau et al (US 6,063,464) as evidenced by Poulat et al (US 2018/0355100). 
5.1	Regarding Claims 23-25, 28, 38, 40, 44 and 48 Charbonneau disclosed polyester suitable for production of different articles, including transparent optical articles (see col.3, ln. 20-27, col.4, ln. 40-45 and col. 6, ln 20-25) and   bottles, film and sheet (wherein film or sheet are specifically claimed - see Claim 32). Note that because optical articles and bottles, films and sheets are based on same composition ( see Claim 17), then it is clear that films or sheets disclosed by  Charbonneau are transparent.  
Regarding polyester, Charbonneau  disclosed that polyester comprises diacid, diol and isosorbide ( see Abstract), wherein: “  In a preferred embodiment, diacid moieties are present in the polymer in an amount of about 50 mole % (mole % of the total polymer), diol moieties other than isosorbide are present in amounts of about 5 mole % to about 49.75 mole %, and isosorbide moieties are present in the polymer in amounts of about 0.25 mole % to about 45 mole %.” – see col.3, ln. 5-11.  Therefore, Charbonneau disclosed that Isosorbide is present in same range as claimed by Applicant. 
Regarding “other diol” Charbonneau disclosed that: The diol does not need to be derived from ethylene glycol...”- see col.4, 19-23. In addition, Charbonneau specifically claimed (see Claims 21, 24 and 25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and other diol is: “derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
5.2.	Regarding diacid component, Charbonneau disclosed that: “Examples of desirable diacid moieties include those derived from naphthalates, terephthalates, isophthalate and bibenzoates. (col.3, ln. 40-43). 5.3.	
5.3.	Therefore, it is clear that Charbonneau disclosed substantially same polyester which comprises identical diacids, isosorbide and other diol as alicyclic CHDM in same ranges and transparent films or sheets obtained from this polyester. 
5.4 	Regarding IV of the polyester Charbonneau disclosed that polyester may have IV of higher than 0.65 dl/g : “The conditions can be adjusted to obtain desired inherent viscosities up to at least about 0.5 and desirably higher than 0.65 dL/g. Further processing of the 45 polyester may achieve inherent viscosities of 0.7, 0.8, 0.9,
1.0, 1.5, 2.0 dL/g and even higher” – see col.4, ln. 33-46. Even though Charbonneau    using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al (US 2018/0355100). In this respect note that according to Poulat both viscosity (IV and RD- reduced viscosity) in good correlation with each other. For example, see evidence provided by Poulat et al (US 2018/0355100, Table 3) for viscosity of same polyester, wherein RD is 73.5 ml/g and IV is  0.66 dl/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Charbonneau    is in same range as RD viscosity claimed by Applicant.
5.5.	Regarding Claim 28 Charbonneau disclosed that polyester may include other polymers and additives (see col. 9, ln .5-18): “It should, of course, be apparent to those skilled in the art that other additives may be included in the present compositions. These additives include plasticizers; pigments; flame retardant additives, particularly, decabromodiphenyl ether and triarylphosphates, such as triphenylphosphate; reinforcing agents, such as glass fibers; thermal stabilizers; ultraviolet light stabilizers processing aids, impact modifiers, flow enhancing additives, nucleating agents to increase crystallinity, and the like. Other possible additives include
polymeric additives including ionomers, liquid crystal polymers, fluoropolymers, olefins including cyclic olefins, polyamides, ethylene vinyl acetate copolymers and the like.” 
5.6.	For reasons above, it is clear that Charbonneau meet all the limitations of Applicant’s claimed subject matter and teaches polyester, wherein ranges for Isosorbide and CHDM are greatly overlapping with ranges as claimed by Applicant.	
Therefore, Charbonneau renders Applicant’s claimed subject matter obvious as established in the art: “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
6.	Applicant’s arguments with respect to claims 23-25, 28, 38, 40, 44 and 48 have been considered but they were found unpersuasive. 
6.1. 	Applicant's arguments regarding indefinite Rejections of Record based on conclusionary statement that " The skilled person is well aware that he/she should adapt the molar amounts in order to be able to manufacture a polyester. The claimed ranges indicate the endpoints the skilled person should refer to in order to obtain a polyester according to the present invention".
	However, Applicant did not present any evidence that, for example,  polyester according Claim 23 which has 55 mol% of Terephthalic acid and 46 mol% of diol component ( sum of CHDM and Isosorbide) with viscosity of 150 ml/g can be made and  Applicant did not present any material arguments against rationale that "additional monofunctional or polyfunctional monomers (with number of functional groups - hydroxyl or carboxyl groups - more than 2(two) which are   necessary to make a balanced polyester, wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight." as it was explained in paragraphs 3 and 4 above.
	Therefore, Applicant's arguments with respect to indefinite Rejections of Record were found unpersuasive.
6.2.	Applicant's arguments with respect to Claims 23-25, 28, 38, 40, 44 and 48  rejected under 35 U.S.C. 103 as obvious over Charbonneau and  evidence  provided  by Poulat based on alleged deficiency Charbonneau.
	Applicant argues that Charbonneau "teaches isosorbide-containing polyesters that necessarily contain ethylene glycol", because according to Applicant, Examples provided by Charbonneau disclosed presence of Ethylene glycol or other aliphatic non-cyclic glycols. 
6.3.	In response for this argument note that as established in the art: "  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
 	Therefore, Applicant's arguments based on analysis of examples of Charbonneau were found unpersuasive.
6.4.	In addition, Applicant did not present any arguments against broader teachings /  disclosure of Charbonneau as use in current Rejection of Record as explained above and reinstated herein: " In a preferred embodiment, diacid moieties are present in the polymer in an amount of about 50 mole % (mole % of the total polymer), diol moieties other than isosorbide are present in amounts of about 5 mole % to about 49.75 mole %, and isosorbide moieties are present in the polymer in amounts of about 0.25 mole % to about 45 mole %.” – see col.3, ln. 5-11.  Therefore, Charbonneau disclosed that Isosorbide is present in same range as claimed by Applicant. 
Regarding “other diol” Charbonneau disclosed that: The diol does not need to be derived from ethylene glycol...”- see col.4, 19-23. In addition, Charbonneau specifically claimed (see Claims 21, 24 and 25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and other diol is: “derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
	Regarding diacid component, Charbonneau disclosed that: “Examples of desirable diacid moieties include those derived from naphthalates, terephthalates, isophthalate and bibenzoates. (col.3, ln. 40-43). 5.3.	
	Therefore, it is clear that Charbonneau does provide sufficient guidance to one of ordinary skill to obtain polyester which comprises terephthalic acid, CHDM and Isosorbide in overlapping amounts with ranges claimed by Applicant.
	At least for reasons above, the Rejection over Charbonneau is maintained.
  Conclusion
                                 THIS ACTION IS NOT MADE FINAL.                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765